Citation Nr: 1403636	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  10-33 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc disease with mild spondylosis of the lumbar and thoracolumbar junction, currently rated 10 percent disabling.

2.  Entitlement to an increased rating for radiculopathy of the left lower extremity, currently rated as 10 percent disabling.

3.  Entitlement to an increased initial rating for radiculopathy of the right lower extremity, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to September 1974. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In October 2013, the Veteran testified before the undersigned Veterans Law Judge during a videoconference hearing; a transcript of that hearing is of record. 

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Veteran was last afforded a VA examination to evaluate his thoracolumbar spine disability in May 2010.  The Veteran's subsequent testimony during his October 2013 videoconference hearing suggests that his back disability has worsened since that examination.  Therefore, the Board finds that remand is necessary for a current examination.  

Remand is also necessary to obtain outstanding VA treatment records.  The Veteran testified in October 2013 that he receives VA spine treatment, and, following the hearing, the Board held the record open for 60 days for the Veteran to submit additional evidence.  In November 2013, the Veteran requested an additional thirty days to submit evidence.  Though that motion was not ruled on, it has now been 90 days and no additional evidence has been received.  As remand is otherwise required, those records can be obtained on remand.

Finally, in a September 2009 statement, the Veteran's attorney expressed disagreement with the disability rating assigned for the Veteran's spine disability, noted by the representative to be 40 percent.  At that time, the Veteran was rated as 10 percent disabled for degenerative disc disease with mild spondylosis of the lumbar and thoracolumbar junction, with additional separate 10 and 20 percent ratings, respectively, for left and right lower extremity radiculopathy secondary to the thoracolumbar spine disability.  While not clear in the attorney's notice of disagreement, it appears his reference to a 40 percent disability rating for the spine was an intent to disagree with the disability ratings assigned for the Veteran's overall spine disability, to include both orthopedic and neurologic manifestations.  During the Board hearing, the Veteran's representative expressed the belief that the notice of disagreement included the radiculopathy claims as well.  In light of the above, the Board will accept the September 2009 statement as a notice of disagreement with the radiculopathy issues as well, and remand is necessary for issuance of a statement of the case that addresses increased rating claims for left and right lower extremity radiculopathy.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case on the issues of entitlement to increased ratings for left and right lower extremity radiculopathy so that the Veteran may have the opportunity to complete an appeal on those issues (if he so desires) by filing a timely substantive appeal.  The issues should be returned to the Board only if a timely substantive appeal is filed.

2.  Obtain relevant VA treatment records dated since September 2007 and associate them with the claims file.  If any of these records are found to be unavailable, this should be specifically noted in the claims file.

3.  Schedule the Veteran for a VA spine examination to determine the current severity of his thoracolumbar spine disability.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported.  The examiner should report the range of motion of the thoracolumbar spine, to include the point at which pain begins.  In addition, the examiner should indicate whether the Veteran's degenerative disc disease results in incapacitating episodes and if so, the frequency and duration of such.

4.  After the development requested above, and any additional development deemed necessary, has been completed to the extent possible, the record should be reviewed and the issue on appeal readjudicated.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



